(Por la Corte, a propuesta del
Juez Presidente Sr. Del.Toro.)
Por Cuanto, Jesús Collazo interpuso demanda en la Corte de Dis-trito de San Juan contra el Tesorero de Puerto Rico reclamando la devolución de $432.63 pagados por contribuciones bajo protesta; y
Por cuanto, la parte demandada alegó que la Corte de Distrito no tenía jurisdicción para conocer originalmente del litigio por ser la suma reclamada menor de quinientos dólares; y
Por Cuanto, solicitada sentencia sobre las alegaciones, la Corte, de Distrito la dictó desestimando la demanda con costas, sin incluir honorarios de abogado; y
Por cuanto, solicitada, reconsideración de la sentencia, la Corte de Distrito accedió declarando entonces la demanda con lugar; y
Por cuanto, apelada por el demandado dicha última sentencia se celebró la vista del recurso el 16 de junio último quedando el caso sometido-finalmente'a la decisión del tribunal; y
Por cuanto, esta Corte en el día de hoy (ante, pág. 650), en los casos Núms. 7764 y 7765, Serrallés v. Tesorero, acaba de decidir la misma cuestión de jurisdicción aquí envuelta en sentido favorable al apelante;
' Por tanto, y por la autoridad además de nuestra decisión en el caso de The Shell Co. (P. R.) Ltd. v. Pagán, Tesorero, 51 D.P.R. *970208, se declara con lugar el recurso y se revoca la sentencia apelada dictándose en su lugar otra desestimando como se desestima la de-manda con costas, sin comprender honorarios de abogado.
Los Jueces Asociados Sres. Travieso y De Jesús no intervinieron.